internal_revenue_service department of the treasury pitt pled yep o po washington dg ay rook rrr kk rrr rk ror rk ke kerr krkekke kek krkekkekekee rrr rrr er kek kkk eere es fo rrr rr rr rrr rr person to contact kkk kkk rk ke ek id pere kkk kek telephone number refer reply to op e ep t attn or koe i ae date kkk kk kkk kek keke keke ek may ggg legend state a corporation m municipality a municipality b municipality cc plan x rk kkk kkk keke kkkeke ork kr ike kk kek kk kek keke kek kee kkk kkk kkk keke ke a kkkkk keke k kok kkk ok kkk keke keke kee ek kok kk kk ae orr rrr kk rk rr err rrr kkk err rrr kkk rrr er rr rk rrr ke re ee dear mek rk rr rr rrr rrr this is in response to a ruling_request dated june as supplemented by correspondence dated date and march authorized representative requesting a ruling under sec_414 of the internal_revenue_code submitted on your behalf by your code the following facts and representations have been submitted on your behalf corporation m is a non-profit corporation created corporation m was established in and pursuant to state a's nonprofit_corporations act and is tax-exempt_organization under sec_501 corporation m's primary purpose is protection and emergency response services to municipalities a band c operates exclusively to combat and prevent fires and to perform other public safety assistance such as rescue work emergency medical attention and hazardous materials response investigation assistance when requested primarily to municipalities a municipal corporation and political_subdivision of state a corporation m also provides police these services are provided each of which is to provide fire of the code b and c a a section dollar_figure of state a's statutes allows the governing bodies of two or more political subdivisions to enter into agreements to jointly and cooperatively exercise any common power authorizes political subdivisions entering into these of section dollar_figure subdivision hr kr kr kkk kr ke kk kr kk kek keke keke eker kek kek keke pursuant to this b and c entered into a joint agreements to provide for disbursements from public funds to carry out the purposes of the agreement statute municipalities a to facilitate cooperation in powers agreement jpa providing fire protection services to their residents jpa creates an administrative committee composed of the three chief administrative officers of municipalities a and c the annual budget of corporation m and administratively monitors the execution of the approved annual budget jpa provides a formula for determining how municipalities a b and c each respectively pays its share of the annual cost this formula is roughly based of fire protection services on the following the administrative committee reviews and approves the the b one half on the number of fire calls to each of municipalities a previous three years as total number of fire calls to municipalities b and c collectively for the same period a and it relates to the b and c for the one half on each of municipalities a c's total assessed valuation for the preceding fiscal_year as it relates to the total assessed valuation of municipalities a cc b and b and under this formula municipality a's share is roughly seventy percent of the total annual cost municipality b's twenty percent and municipality c's ten percent municipalities a b and c own and control title to municipalities a all fire response vehicles and other fire protection equipment corporation m uses to services buildings used by corporation m percentage ownership_interest of each of municipality a is dependent on their contributions both past and and cc present to the capital cost of all property and equipment used by corporation m b and c also own all land and the jpa provides that the provide its fire protection b corporation m is governed by a seven seat board_of five seats are reserved for community directors representative of municipalities a are reserved for duly elected active members firefighters community representatives who make up a of corporation m are defined by corporation m's clear majority of the board by-laws as employment in the community they represent by-laws require that the community representative seats be allocated among municipalities a an individual who resides or has gainful b and c and two seats as follows-- b and c_corporation m's v2 kk kr rr rrr kerr kee keke keke kek kek ke kee one director municipality a three directors municipality b director and municipality c representative directors are nominated by slate by a nominating committee consisting of five members--the three city administrators of municipalities a active members of the fire department--and then elected by a the two active majority vote of the board_of directors member directors are elected by the active membership of corporation m b and c and two community one municipalities a b and c have each individually appointed five members of corporation m's board to serve as its fire code board_of appeals member of corporation m's staff three appeal boards as capacity the board determines the suitability of alternate materials and types of construction and interprets provisions of municipalities a the fire chief is appointed to each of the b and c's fire code an ex-officio member in this a paid substantially_all revenues received by corporation m over ninety percent of corporation m's revenues b and c pursuant to under the are from fees for providing fire protection services to political subdivisions of state a and the federal government are fees received from municipalities a a fire protection services contract contract terms of this contract the administrative committee referred to above each year corporation m submits a budget request to the budget review committee which sets the annual budget of corporation m and decides how much corporation m spends annually serves as the budget review committee is the budget review committee it municipalities a b and c have the option of keeping the surplus using it their share of contribution for the following year if expenditures are in excess additional capital projects of anticipated and budgeted amounts then they are required to approve additional expenditures to buy down their or investing it in in the jpa the contract requires municipalities a to make payment to corporation m pursuant to the formula they agreed to operating budgets and only municipalities a make changes to the formula negotiating the formula by which municipalities a make payment for services required to change the formula corporation m had no role in b and c the formula applies to both capital and corporation m's approval is not b and c can b and c under the terms of the contract corporation m cannot contract to provide fire protection services with other political subdivisions and entities without the express prior approval of municipalities a b and c fil bkk i ok kr ik kr er kek kerr kk ke kr rk kr kee fire suppression corporation m maintains a paid staff of five consisting in addition to the fire chief of personnel and administrative staff utilizes volunteer firefighters all paid full-time and part- control the level of staffing time staff positions must be approved by the administrative committee before they are filled personnel director is part of the candidate selection process municipalities a hiring both the fire chief and other paid personnel corporation m's board which is controlled by b and c makes the final_decision on corporation m also municipalities a municipality a's b and c while the paid staff people are not employees of b and c the compensation and benefit municipalities a levels they receive are essentially identical to the benefit levels received by individuals employed by municipalities a b and c policies of corporation m are modeled on the policies of municipalities a corporation m's personnel policies and setting compensation and benefit levels are made by the board most of the personnel in similar positions the decisions adopting b and c the fire chief is required to attend the weekly staff meetings at municipalities a and b municipality c does not have weekly staff meetings from the municipality a also supervises the work of two municipality a city employees and one city employee of municipality c who perform those municipalities' fire inspection and marshalling duties the fire chief takes direction b and c managers the fire chief chapter corporation m's volunteer firefighters receive pension of state a statutes the funding mechanism for this a tax on the premiums_paid by state a's citizens contributions from state a sets out a state_aid program funding the pensions of state a's volunteer firefighters program is for fire lightning sprinkler leakage and extended coverage insurance volunteer firefighters receive a yearly pension contribution from state a's commissioner of revenue is based one-half on municipalities a and one-half on their total market_value under this program corporation m's b and c's populations this contribution pursuant to chapter of state a's statutes corporation m receives the same protection from tort liability as does any other municipality of state a corporation m this statute is defined as a municipality for purposes of based on the foregoing facts and representations your authorized representative has requested a ruling that eo ha rk kr rk or rr kk rk kr kk ke kkk kee contributions to plan x by corporation m on behalf of employees are considered contributions by an agency_or_instrumentality of state a for purposes of sec_414 the code its of sec_414 of the code provides that governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a government_plan merely because the sponsoring_organization has a relationship with a one of governmental_unit or some quasi-governmental power the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision the degree of control that the state or federal thereof is government has over the organization's everyday operations other factorg include legislation creating the organization funds for the organization organization's trustees or operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit factors are considered in determining whether an organization is government the mere satisfaction of one or all of the factors is not necessarily determinative whether there is specific an agency_or_instrumentality of the manner in which the although all of the source of the above a in this case state a exercises a considerable degree for municipalities a b and c political subdivisions of the jpa administrative committee comprised of b and c's chief administrative officers of control_over corporation m through the power and control that municipalities a state a wield over corporation m pursuant to the jpa instance municipality a reviews and approves corporation m's budget and monitors its execution real_property vehicles and equipment contract corporation m cannot expand to provide fire protection services to other political subdivisions or entities without the express prior approval of municipalities a considerable control_over corporation m's staffing both as to the level of staffing as well as policies and compensation and benefit levels chief municipality a an employee of corporation m b and c own corporation m's to hiring personnel takes direction from further under the municipalities a b and c managers b and c have the fire b and c with respect to factors and of revrul_89_49 kok kr ke rr ek re kr kk keke keke kek kkk rr kkk e the jpa b and c indeed the same state a statute authorizes specific enabling state a legislation makes possible the type of agreement entered into by municipalities a ie the funding vehicle under which the public function and purposes of the jpa are carried out disbursement of public funds from municipalities a which as political subdivisions of state a b and c m for fire protection services account for ninety percent of corporation m's funding and the federal government for ten percent b and c pay corporation that is through the municipalities a as to the third factor in the revenue_ruling the the five community representative manner in which the organization's trustees or operating board are selected the seven directors who govern corporation m are chosen through a representative procedure as outlined above directors reside in or work in municipality a are nominated for their positions by municipalities a c city administrators and two members of corporation m thereafter these five are elected by a majority vote of the full board elected by the corporation m active membership addition five of the members of the fire code board_of appeals are appointed by municipalities a the remaining two active member directors are b or c and b and c in b and with respect to the fourth factor corporation m does however we note that the entity corporation is’ created by and based upon state a legislation which not specifically consider the paid staff employees of corporation m and the fire chief to be corporation m employees m has been applied to this situation in order to provide fire protection for three political subdivisions of state a the most cost effective manner in order to exercise common powers and to deliver a traditional governmental service in is merely a cooperative way a vehicle by which three political subdivisions can share costs one of the three political subdivisions would put the other two political subdivisions in a secondary position or require duplication to make corporation m's paid staff employees of just in other words corporation m in thus based upon the degree of control that state a exercises over corporation m legislation making possible the existence of corporation m corporation m's funding and the manner in which corporation m's directors are selected we conclude with respect to your ruling_request that contributions to plan x by corporation m on behalf of employees are considered contributions by an agency_or_instrumentality of state a for purposes of sec_414 d the code to the federal tax consequences of other provisions of the code the transaction described above under any no opinion is expressed as its of for ok ok kr koo ok kk kok kok nk kk kk a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed joygr b floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose ots
